Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 05/11/2021, wherein claims 1, 2 have been amended, and new claims 17-20 have been added. Applicant’s amendment also cancelled claim 5.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Applicant’s amendment overcomes the rejection of Claims 1-4, 6-13 under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for a method of preventing anterior or posterior blepharitis or symptoms associated therewith comprising administering to the patient a pharmaceutical composition comprising 1-perfluorohexyoatane (F6H8).  

Claims 1-4, 6-13, 17-20 are examined herein on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 depends on itself which renders the claim unclear and indefinite. Further, claims 19-20 are rejected, since they depend on claim 18.
For compact prosecution, claim 18 is examined as depending on claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 2-4, 6, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al. (WO2014041055, PTO-1449).
	Guenther et al. discloses method of treating keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction and symptoms associated therewith comprising topical administration of a composition comprising at least two or more semifluorinated alkanes (SFAs). See abstract; claims 10-13. Preferred SFAs contain at least one of F(CF2)4(CH2)5H, F(CF2)4(CH2)6H, F(CF2)6(CH2)6H, F(CF2)6(CH2)8H (instant F6H8), and F(CF2)6(CH2)12H and/or at least one of F(CF2)8(CH2)10H and F(CF2)10(CH2)12H. See page 13, lines 20-23; claims 1-3. It is taught that the inflammatory cycle is one of the key process that maintain and potentially progress the dry eye disease. Secondary diseases whose development may be triggered by dry eye disease include filamentary keratitis, microbial keratitis, corneal neovascularization and ocular surface keratinization. See page 3, lines11-16. It is taught that causes associated with evaporative dry eye disease include Meibomian gland dysfunction; Meibomian gland dysfunction can often be characterized by gland obstruction and clogging through hyperkeratinisation of the gland and increased viscosity of the meibum. Dysfunction can arise from a primary lid-margin related disease or a secondary disease arising from systemic disorders such as acne rosacea or seborrheic dermatitis. See page 3, bottom para-page 4, line 11. It is taught that symptoms of “keratoconjunctivitis sicca include a such as lubricating as well as protective effect (see page 16, lines 22-25; remarkable wetting and spreading behavior (see page 17, lines 32-35. Guenther et al. teaches that SFAs of the formula F(CF2)n(CH2)mH, wherein n is an integer from 3 to 8 and m is an integer from in the range of 3 to 10 (i.e instant compound such as F(CF2)6(CH2)8H (instant F6H8)), are useful for solubilizing meibum lipids and for removing abnormal and obstructive meibum found in clogged meibomiam gland ducts. See page 15, lines 26-32. 
Guenther et al. does not explicitly teach administration of a composition comprising perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction and symptoms associated therewith i.e does not provide an example employing a composition comprising perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8).
2)6(CH2)8H (instant F6H8), to a patient suffering from anterior or posterior blepharitis or severe anterior or posterior blepharitis.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically to a surface of the eye or into lower eye lid a composition comprising at least two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because Guenther et al. teaches employment of a composition comprising at least two or more semifluorinated alkanes (SFAs); it is taught that the preferred SFAs contain at least one of F(CF2)4(CH2)5H, F(CF2)4(CH2)6H, F(CF2)6(CH2)6H, F(CF2)6(CH2)8H (instant F6H8). One of ordinary skill in the art would have been motivated to administer topically to a surface of the eye or into lower eye lid a composition comprising at least two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to a patient suffering from keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging with reasonable expectation of success of treating keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction.
It is pointed out that administration of a composition comprising at least two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane 2)6(CH2)8H (instant F6H8) to a patient suffering from keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction will treat or ameliorate posterior blepharitis or severe posterior blepharitis; since blepharitis is characterized by dysfunction of the meibomian gland, and inflammation of the eye; and administration of at least two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) treats inflammation or symptoms of posterior blepharitis.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition consisting of 1-perfluorohexyloctane (F6H8) to treat Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because Guenther et al. teaches that SFAs of the formula F(CF2)n(CH2)mH which encompasses/reads on instant compound F6H8, wherein n is 6 and m is 8 are useful for solubilizing meibum lipids and for removing abnormal and obstructive meibum found in clogged meibomiam gland ducts. It is pointed out that administration of a composition comprising SFA such as perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to a patient to treat Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith will treat or ameliorate posterior blepharitis or severe posterior blepharitis; since blepharitis is characterized by dysfunction of the meibomian gland, and inflammation of the eye.
	Note: Instant specification teaches that “The term therapy, treatment, prevention or amelioration as used herein, may be summarized by the term "treatment" and means, management or prevention of a medical condition or disease of such patient”.
It would have been obvious to administer 1 to 6 drops of the composition comprising two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith. 
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Response to Arguments
Applicant's arguments filed on 05/11/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that these references only teach the treatment of dry eye disease or MGD and while these diseases may share some feature with blepharitis, they are different diseases with different etiologies. Applicant argues that MGD and dry eye both requires more than just some degree of Meibomian gland obstruction to occur, and blepharitis also require something more than just Meibomian gland obstruction. keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction and symptoms associated therewith comprising topical administration of a composition comprising at least two or more semifluorinated alkanes (SFAs). One of ordinary skill in the art would have been motivated to administer topically to a surface of the eye or into lower eye lid a composition comprising at least two or more semifluorinated alkanes (SFAs) wherein at least one SFA is perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to a patient suffering from keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging with reasonable expectation of success of treating keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction because Guenther et al. teaches employment of a composition comprising at least two or more semifluorinated alkanes (SFAs); it is taught that the preferred SFAs contain at least one of F(CF2)4(CH2)5H, F(CF2)4(CH2)6H, F(CF2)6(CH2)6H, F(CF2)6(CH2)8H (instant F6H8).
	Applicant’s argues that applicant has amended claim 1 to provide that the composition administered consists essentially of F6H8”, and Guenther does not teach a composition consisting of F6H8 without a second semifluorinated alkane. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that instant claim 1 recites transitional phrase “comprising administering”, and does not exclude other steps or administering other agents. Further, it is also pointed out that it is not clear what  
Further regarding claim 2, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition consisting of 1-perfluorohexyloctane (F6H8) to treat Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because Guenther et al. teaches that SFAs of the formula F(CF2)n(CH2)mH which encompasses/reads on instant compound F6H8, wherein n is 6 and m is 8 are useful for solubilizing meibum lipids and for removing abnormal and obstructive meibum found in clogged meibomiam gland ducts. It is pointed out that administration of a composition comprising SFA such as perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8) to a patient to treat Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith will treat or ameliorate from posterior blepharitis or severe posterior blepharitis; since blepharitis is characterized by dysfunction of the meibomian gland, and inflammation of the eye.



2) Claims 1, 2, 3-4, 6, 7, 8, 9, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutescu et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol 88, 2014, pages 123-128, PTO-1449), in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449).
intraocular inflammatory diseases. See abstract; page 128, left hand column, para 2. It is taught that cyclosporine (CsA) is used for topical use in dry eye syndrome keratoconjunctivitis sicca. Dutescu et al. compared formulation of cyclosporine in F6H8 as drug carrier in comparison with Restasis (CsA in castor oil). See page 126, right hand column, 4.Discussion. It is taught that with the application of cyclosporine in F6H8 in doses much below that of Restasis, therapeutic concentrations to treat the dry eye syndrome are reached more on the corneal surface. With F6H8 formulations, the inner eye is penetrated so that severe conditions such as acute uveitis, anterior and posterior uveitis can be treated. See page 127, right hand column-page 128, left hand column; see abstract.
Dutescu et al. does not explicitly teach administration of a composition comprising cyclosporine, perfluorohexyl-octane to a patient suffering from anterior or posterior blepharitis or severe anterior or posterior blepharitis or symptoms associated therewith.
Dutescu et al. does not explicitly teach administration of a composition comprising perfluorohexyl-octane F(CF2)6(CH2)8H (instant F6H8), to a patient suffering from anterior blepharitis, wherein the anterior blepharitis is centered around the skin, eyelashes, and follicles of an eye; wherein the anterior blepharitis relates to an inflammation affecting the outside front of the eyelid wherein eyelashes are attached; wherein anterior blepharitis is selected from staphylococcal and seborrheic anterior blepharitis.

daily eyelid cleaning and the use of therapeutic agents that reduce infection and inflammation. See abstract, page 273. Aqueous tear deficiency is a frequent finding in all types of blepharitis. See page 274, right hand column, para 3. It is taught that in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms. See page 275, left hand column, under A. Lid Hygiene. Pflugfelder et al. teaches baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining were measured; and improvement from baseline  were measured after administration of active agent containing ophthalmic solution. See for example, page 278, para 2, wherein treatment of patients with posterior blepharitis (MGD) with azithromycin ophthalmic solution. See 278, para 2, wherein it is taught that the mean OSDI improved from 34.44 to 13.15 (P<.0001) i.e teaches patient had an OSDI value of 34.44 as in instant claim 11;  page 281, right hand column for example TFBUT improved significantly (6.64 to 9.75 sec; P¼.0005) i.e teaches patient has TFBUT of up to 10s as in instant claim 10; see page 282, para 1, wherein it is taught that CsA pro-vided greater improvements in Schirmer values (mean improvement, 2.33 vs 0.9 mm; P<.001) i.e teaches that the patient has a Schiemer value of at least 2mm as in instant claim 12. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such treat intraocular inflammatory diseases, 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to treat or ameliorate anterior blepharitis wherein the anterior blepharitis is centered around the skin, eyelashes, and follicles of an eye; to treat or ameliorate anterior blepharitis wherein the anterior blepharitis relates to inflammation outside front of the eyelids where eyelashes are attached as in instant claims 18-19 intraocular inflammatory diseases, 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches that the management of symptoms include daily eyelid cleaning and the use of therapeutic agents that reduce infection and inflammation. Accordingly, one of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to treat or ameliorate anterior wherein the anterior blepharitis is centered around the skin, eyelashes, and follicles of an eye; to treat or ameliorate anterior blepharitis wherein the anterior blepharitis relates to inflammation outside front of the eyelids where eyelashes are attached as in instant claims 18-19 with reasonable expectation of success of treating anterior blepharitis and symptoms associated therewith. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to a subject suffering from staphylococcal or seborrheic blepharitis as in instant claim 20 because 1) Dutescu et al. discloses that topical ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) can be used to treat intraocular inflammatory diseases, 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches that the management of symptoms include daily eyelid cleaning and the use of therapeutic agents that reduce infection and inflammation. Accordingly, one of ordinary 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because Pflugfelder et al. teaches that it is well known to measure parameters such baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining in patients with blepharitis, and improvement from baseline were measured after administration of active agent; Pflugfelder et al. teaches that the baseline values for Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining for patients with blepharitis were in the range as in instant claims. Accordingly, one of ordinary skill in the art would have been motivated to administer formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to a patient with baseline Tear Film Break-Up Time 
It would have been obvious to administer 1 to 6 drops of the composition comprising cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
Applicant's arguments filed on 05/11/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant’s arguments that Dutescu only teaches F6H8 as a carrier or solvent for the active agent, cyclosporin. Therefore, nothing in Dutescu would have motivated the skilled person to omit the cyclosporin and administer a composition consisting only of the F6H8 solvent have been considered, but not found persuasive. It is pointed out that instant claim 1 recites transitional phrase “comprising administering”, and does not  Dutescu et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol 88, 2014, pages 123-128, PTO-1449), in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449) render obvious instant claims.
Applicant argues that “Plugfelder teaches that long-term chemotherapeutic management of blepharitis relies on using agents which reduce infection or inflammation-i.e., antibiotic agents and anti-inflammatory agents.” Applicant’s arguments have been considered. Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. Pflugfelder et al. teaches that blepharitis can  be  classified  into  anterior  blepharitis,  involving  the anterior  lid  margin  and  eyelashes,  and  posterior  blepharitis, characterized by dysfunction of the meibomian gland. See abstract. The management of symptoms include daily eyelid cleaning and the use of therapeutic agents that reduce infection and inflammation. See abstract, page 273. Dutescu et al. discloses that topical ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) can be used to treat intraocular inflammatory diseases, One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating anterior or 
Applicant argues that “MGD is just one of numerous contributing factors in posterior blepharitis. The skilled artisan would not have a reasonable expectation of success in actually treating or ameliorating blepharitis based on the mere observation that MGD and blepharitis, particularly posterior blepharitis, may have a common causative factor. The skilled artisan would recognize that MGD and dry eye disease both require more than just some degree of meibomian gland obstruction to occur, and blepharitis also requires something more than just meibomian gland obstruction.” Applicant’s arguments have been considered, but not found persuasive. Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. Dutescu et al. discloses that topical ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) can be used to treat intraocular inflammatory diseases, One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid ocular formulation of cyclosporine in semifluorinated alkanes such as perfluorohexyloctane (F6H8) to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith. Further, it is pointed out that instant 

3) Claims 1-4, 6, 7, 8, 9, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pflugfelder et al.(The Ocular Surface, 2014, pages 273-284, PTO-1449), and further in view of Philipp Steven et al. (Journal of Ocular Pharmacology and Therapeutics, 2015, pages 498-503, PTO-1449).
Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. Blepharitis can  be  classified  into  anterior  blepharitis,  involving  the anterior  lid  margin  and  eyelashes,  and  posterior  blepharitis, characterized by dysfunction of the meibomian gland. See abstract. The management of symptoms include daily eyelid cleaning and the use of therapeutic agents that reduce infection and inflammation. See abstract, page 273. Aqueous tear deficiency is a frequent finding in all types of blepharitis. See page 274, right hand column, para 3. It is taught that in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms. See page 275, left hand column, under A. Lid Hygiene. Pflugfelder et al. teaches baseline 
Pflugfelder et al. does not teach administration of a composition comprising perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis or symptoms associated therewith.
Philipp Steven et al. teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. See abstract. It is taught 1 drop 4 times daily to both eyes is applied. See abstract.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular composition comprising perfluorohexyloctane to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by topical lubricants such as artificial tears are recommended for dry eye symptoms, 2) Philipp Steven teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. Accordingly, one of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith such as dry eye; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular composition comprising perfluorohexyloctane to treat or ameliorate anterior blepharitis wherein the anterior blepharitis is centered around the skin, eyelashes, and follicles of an eye; to treat or ameliorate anterior blepharitis wherein the anterior blepharitis relates to inflammation outside front of the eyelids where eyelashes are attached as in instant claims 18-19 because 1) Pflugfelder et al. teaches that topical lubricants such as artificial tears are recommended for dry eye symptoms, 2) Philipp Steven teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. Accordingly, one of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to treat or ameliorate anterior wherein the anterior blepharitis is centered around the skin, eyelashes, and follicles of an eye; to treat or ameliorate anterior blepharitis wherein the anterior blepharitis relates to inflammation outside front of the eyelids where eyelashes are attached as in instant claims 18-19 with reasonable expectation of success of treating anterior blepharitis and symptoms associated therewith. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid ocular composition comprising perfluorohexyloctane to a subject suffering from staphylococcal or seborrheic blepharitis as in instant claim 20 because 1) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches aqueous tear deficiency is a frequent finding in all types of blepharitis and topical lubricants such as artificial tears are recommended for dry eye symptoms, 2) Philipp Steven teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. Accordingly, one of 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because Pflugfelder et al. teaches that it is well known to measure parameters such baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining in patients with blepharitis, and improvement from baseline were measured after administration of active agent; Pflugfelder et al. teaches that the baseline values for Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining for patients with blepharitis were in the range as in instant claims. Accordingly, one of ordinary skill in the art would have been motivated to administer a composition comprising perfluorohexyloctane to a patient with baseline Tear Film Break-Up Time (TFBUT), Schirmer test value, OSDI, corneal staining, conjunctival staining with reasonable 
It would have been obvious to administer 1 to 6 drops of the composition comprising perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising perfluorohexyloctane in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
Applicant's arguments filed on 05/11/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Plugfelder teaches that long-term chemotherapeutic management of blepharitis relies on using agents which reduce infection or inflammation-i.e., antibiotic agents and anti-inflammatory agents.” Applicant’s arguments have been considered, but not found persuasive. Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches aqueous tear deficiency is a frequent finding in all types of blepharitis and that in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms. Philipp Steven teaches that a composition comprising perfluorohexyloctane new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye or into a lower eye lid a composition comprising perfluorohexyloctane to a subject suffering from anterior or posterior blepharitis with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and the dry eye symptoms associated therewith, since Plugfelder  teaches that aqueous tear deficiency is a frequent finding in all types of blepharitis and topical lubricants such as artificial tears are recommended for dry eye symptoms and Philipp Steven teaches that new artificial tears product such as a composition comprising perfluorohexyloctane (F6H8, NovaTears) is used for treating hyperevaporative dry eye disease,
Applicant argues that “MGD is just one of numerous contributing factors in posterior blepharitis. The skilled artisan would not have a reasonable expectation of success in actually treating or ameliorating blepharitis based on the mere observation that MGD and blepharitis, particularly posterior blepharitis, may have a common causative factor. The skilled artisan would recognize that MGD and dry eye disease both require more than just some degree of meibomian gland obstruction to occur, and blepharitis also requires something more than just meibomian gland obstruction.” Applicant’s arguments have been considered, but not found persuasive. Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches aqueous tear deficiency is a frequent finding in all types of blepharitis and that in posterior blepharitis/MGD, topical lubricants such as artificial tears are recommended for dry eye symptoms. Philipp Steven teaches that a composition comprising new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye or into a lower eye lid a composition comprising perfluorohexyloctane to a subject suffering from anterior or posterior blepharitis with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and the dry eye symptoms associated therewith, since Plugfelder  teaches that aqueous tear deficiency is a frequent finding in all types of blepharitis and topical lubricants such as artificial tears are recommended for dry eye symptoms and Philipp Steven teaches that new artificial tears product such as a composition comprising perfluorohexyloctane (F6H8, NovaTears) is used for treating hyperevaporative dry eye disease, Further, it is pointed out that instant claim 9 recites that blepharitis is associated with MGD and/or dry eye disease. The combination of references render obvious administration to the surface of eye  or into a lower eye lid a composition comprising perfluorohexyloctane to treat or ameliorate anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith such as dry eye; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith.
Applicant argues that “Stevens teach that F6H8 and other SFAs are effective in treating MGD and dry eye disease is sufficient to provide a reasonable expectation of in all types of blepharitis and topical lubricants such as artificial tears are recommended for dry eye symptoms, 2) Philipp Steven teaches that a composition comprising perfluorohexyloctane (F6H8, NovaTears), new artificial tears product is used for treating hyperevaporative dry eye disease, as nonblurring wetting agent for the ocular surface.
Applicant argues that “Plugfelder would suggest that F6H8 might prevent the development of one factor contributing to the development of blepharitis. However, the mere prevention of a causative factor of blepharitis does not provide a reasonable expectation of effective treatment of blepharitis”. Applicant’s arguments have been considered, but not found persuasive as discussed above. It is pointed out that instant claim 9 recites that blepharitis is associated with MGD and/or dry eye disease. The combination of references render obvious administration to the surface of eye  or into a .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-13, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,058,615; over claims 16-18 of U.S. Patent No. 9,770,508, in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). Although the claims at issue are not identical, they are obvious over each other because instant claims are drawn to a method of ameliorating anterior or posterior blepharitis or symptoms therewith administering a composition comprising 1-perfluorohexyloctane (F6H8). Claims of ‘615 are drawn to a method of treating an eye disease or an inflammatory condition comprising administering a composition consisting of semifluorinated alkane such as F6H8; claims of ‘508 are drawn to a method of treating an eye disease or an inflammatory condition comprising administering a composition comprising a semifluorinated alkane such as F6H8. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and 
It would have been obvious to administer 1 to 6 drops of the composition comprising 1-perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising 1-perfluorohexyloctane (F6H8).) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,682,315; over claims 1-11 of U.S. Patent No. 10,449,164; over claims 1-9 of U.S. Patent No. 10,369,117, in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). Although the claims at issue are not identical, they are obvious over each other because instant claims are drawn to a method of ameliorating anterior or posterior blepharitis or symptoms therewith administering a composition comprising 1-perfluorohexyloctane (F6H8). Claims of ‘315 are drawn to a method of treating an eye disease or a condition associated thereof, and/or Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8; claims of ‘164 are drawn to a method of treating keratoconjunctivitis sicca, and wherein the patient has keratoconjunctivitis sicca which is caused by meibomian gland dysfunction comprising administering a composition consisting of semifluorinated alkane such as F6H8; Claims of ‘117 are drawn . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because 1) ‘315, ‘164, ‘117 teaches treating an eye disease or a condition associated thereof, and/or Meibomiam Gland Dysfunction (MGD); 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches that posterior  blepharitis is characterized by dysfunction of the meibomian gland. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith with reasonable expectation of success of treating or ameliorating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a  corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
It would have been obvious to administer 1 to 6 drops of the composition comprising 1-perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising 1-perfluorohexyloctane (F6H8).) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 21-26, 30, 31, 34, 39-47 of copending Application No. 16/041,317 (reference application); over claims 9-11, 20-28 of copending Application No. 16/578,080 (reference application); over claims 17-36 of copending Application No. 16/753,701 (reference application), in view of Pflugfelder et al. (The Ocular Surface, 2014, pages 273-284, PTO-1449). 
Although the claims at issue are not identical, they are obvious over each other because instant claims are drawn to a method of ameliorating anterior or posterior 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith because 1) ‘317, ‘701, ‘080 teaches treating Meibomiam Gland Dysfunction (MGD) comprising administering a composition consisting of semifluorinated alkane such as F6H8; and 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids; Pflugfelder et al. teaches that posterior  blepharitis is characterized by dysfunction of the meibomian gland. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith with reasonable expectation of success of treating or ameliorating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.

It would have been obvious to administer 1 to 6 drops of the composition comprising 1-perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising 1-perfluorohexyloctane (F6H8).) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-38 of copending Application No. 16/783,972 (reference application); over claims 1-14 of copending Application No. 16/472,831  Although the claims at issue are not identical, they are obvious over each other because instant claims are drawn to a method of ameliorating anterior or posterior blepharitis or symptoms therewith administering a composition comprising 1-perfluorohexyloctane (F6H8). Claims of ‘972, ‘831 are drawn to a method of treating an eye disease or an inflammatory condition comprising administering a composition comprising semifluorinated alkane such as F6H8.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith; to treat anterior blepharitis as in instant claims 18-20 because 1) ‘972, ‘831 teaches treating an eye disease or an inflammatory condition comprising administering a composition comprising semifluorinated alkane such as F6H8; 2) Pflugfelder et al. teaches that blepharitis is a chronic inflammatory disease of the eyelids. One of ordinary skill in the art would have been motivated to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to treat anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; to treat anterior blepharitis as in instant claims 18-20 with reasonable expectation of success of treating anterior or posterior blepharitis or severe anterior or posterior blepharitis and symptoms associated therewith; Meibomian gland dysfunction characterized by gland obstruction and clogging 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to topically administer to the surface of eye  or into a lower eye lid a composition comprising 1-perfluorohexyloctane (F6H8) to a patient having an TFBUT of up to 10s, having an Ocular Surface Disease Index in the range of from 16 to 55, having a Schirmer I test value of at least 2mm recorded within 5 min, having peripheral corneal and conjunctival Oxford staining grade of up to 10 to treat keratoconjunctivitis sicca (also known as dry eye) and/or Meibomian gland dysfunction or Meibomian gland dysfunction characterized by gland obstruction and clogging and symptoms associated therewith in view of secondary reference Pflugfelder et al. as discussed above in the obviousness rejection above.
It would have been obvious to administer 1 to 6 drops of the composition comprising 1-perfluorohexyloctane (F6H8). One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the composition comprising 1-perfluorohexyloctane (F6H8).) in an amount of 1 to 6 drops to each eye per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


Prior Art made of Record:

WO2014041071 or US 2015/0238605 or US 9,770,508 (Application; 14/427,969); F6H8 for ocular diseases;
US2015/0224064 or US 10,449,164 or WO2014041055 (used).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627